Title: From Thomas Jefferson to James Monroe, 20 February 1824
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Feb. 20. 24.
The multiplied sollicitations to interest myself with you for applicants for office have been uniformly refused by me. in a few cases only where facts have been within my knolege, I have not been able to refuse stating them as a witness, which I have made a point to do so drily as that you might understand that I took no particular interest in the case. in a conversation with you however, at Oakhill, some two or three years ago, I mentioned to you that there would be one single case and but one in the whole world, into which I should go with my whole heart and soul, and should ask as if it were for my self. it was that whenever the Post office or Collector’s office at Richmond should either of them become vacant, you would name Colo Bernard Peyton to it, and preferably to the Post-office, if both were to be vacant. both incumbents have for years been thought near their exit, and Foushee is stated to be now at death’s door. yet I would not ask this were there a man in the world more capable, more diligent or more honest than Peyton, one of higher worth or more general favor, or to whom, were the appointment in myself, I would give it in preference to him. he is all this, and I will be responsible that his nomination will not only be a general gratification, but I believe a more general one than any other, not only to the vicinage, but to the legislature and to the state; for he is very generally known, having been a Captain in the late war, & since that a Commission merchant of uncommon esteem. to me it will be a supreme gratification, for I look on him almost with the eyes of a father. I know you will be most strongly sollicited for others, and those too of unexceptionable merit, and great interest. I will say boldly however, for no one who will execute the office more faithfully, and diligently, or with more comity than Peyton. grant me this, and as I never have, so I never will again, put your friendship to the trial, as for myself. I inform Peyton that I have written to you, & desire him at the moment of the occurrence, to address a letter to yourself directly, that no time may be lost by it’s passing thro’ me. for not a moment will be lost by others; and the earlier the notice to you the sooner you may be able to preclude other importunities.I salute you with constant affection and respect.Th: Jefferson